Title: From George Washington to Anthony Wayne, 27 September 1780
From: Washington, George
To: Wayne, Anthony


                        
                            Dear Sir,
                            Hd Qrs Robinson’s Sepr 27. 1780
                        
                        I have just received your letter of this Morning. General Irvine with the second Brigade will move on to West
                            Point, and the first brigade remain where it is, ’till further orders, or ’till a movement of the Enemy. You will dispose
                            of your baggages as you find most convenient. I am Sir you most Obedt servant
                        
                            Go: Washington
                        
                    